Title: To Thomas Jefferson from David Humphreys, 6 October 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Gibralter Octr. 6th. 1793

A dispatch boat has just arrived from Algiers, which brings authentic intelligence, that a Truce for 12 months is concluded between Portugal and that Regency. In consequence of which eight Algerine cruizers, viz. four frigates, one brig and three Xebeques, have just passed through the Streights, into the Atlantic. Our vessels will now be exposed to the most eminent hazard of capture, as it was the Portuguese squadron alone which hitherto prevented the Algerines from cruising in the Atlantic against them. I have thought it of so much importance to put our Countrymen immediately upon their guard, as to justify me in 
 
dispatching Expresses with the News to our Consuls at Cadiz, Malaga and Lisbon. And I lose not a single instant in communicating it to you, in order that such use shall be made of it, as may be deemed expedient in the United States. With sentiments of perfect respect & esteem I have the honour to be Sir Your Most obedt & Most humble Servt

D. Humphreys


P.S. The Portuguese had no public Character at Algiers—in a future letter I shall explain by whose instrumentality the Truce was made.

